Appeal from an order of the Supreme Court at Special Term entered January 30, 1947, in Bronx County, which overruled objections to certain questions propounded during an examination in supplementary proceedings and directed Bernard Myer, one of the judgment debtors, to answer said questions and to produce the retainer between an attorney and judgment debtors for inspection' by counsel for judgment creditors.

Per Curiam.

Appellants seek to review a ruling made by a justice at Special Term on objections to questions propounded during an examination in supplementary proceedings by having an order entered on such ruling and appealing from that order. For the reasons stated in our opinion, dismissing a similar appeal from an order entered upon a ruling on an examination before trial, in Oppenheimer v. Duophoto Corp. (post, p. 1005, decided herewith), this appeal should be dismissed (Brown v. Cadmus Holding Corp., 238 App. Div. 867; Matter of Jackson v. B. L. T. Garment Co., 267 App. Div. 831).
Appellants point to subdivision 2 of section 631 of the Civil Practice Act,
authorizing an appeal from an order affecting a substantial right in a special proceeding. It is argued that the order here affects a substantial right. The same could be and doubtlessly would be frequently argued if appeals from rulings were permitted. The answer is that there should be no order entered upon a ruling on questions propounded in supplementary proceedings. Such ruling is not appealable and may not be made so by the entry of an order.
The appeal should be dismissed, with $20 costs and disbursements to the respondents.
, Martin, P. J., Glennon, Dore, Callahan and Peck, JJ., concur.
Appeal unanimously dismissed, with $20 costs and disbursements to the respondents. [See 272 App. Div. 757.]